
	
		II
		112th CONGRESS
		2d Session
		S. 3396
		IN THE SENATE OF THE UNITED STATES
		
			July 18, 2012
			Mr. Sessions (for
			 himself and Mr. Cardin) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Public Health Service Act to provide for a
		  national campaign to increase public awareness and knowledge of Congenital
		  Diaphragmatic Hernia, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Congenital Diaphragmatic Hernia
			 Research Act of 2012.
		2.FindingsCongress finds as follows:
			(1)Congenital
			 Diaphragmatic Hernia is a birth defect.
			(2)Congenital
			 Diaphragmatic Hernia has a rate of occurrence of 1 in every 2500 babies.
			(3)Congenital
			 Diaphragmatic Hernia affects approximately 1600 babies each year in the United
			 States.
			(4)Congenital
			 Diaphragmatic Hernia occurs when the diaphragm fails to fully form, allowing
			 abdominal organs to migrate into the chest cavity and preventing lung
			 growth.
			(5)The majority of
			 Congenital Diaphragmatic Hernia patients have underdeveloped lungs or poor
			 pulmonary function.
			(6)Congenital
			 Diaphragmatic Hernia patients often endure long-term complications such as
			 pulmonary hypertension, pulmonary hypoplasia, asthma, gastrointestinal reflex,
			 feeding disorders, and developmental delays.
			(7)Congenital
			 Diaphragmatic Hernia survivors sometimes endure long-term mechanical
			 ventilation dependency, skeletal malformations, supplemental oxygen dependency,
			 enteral and parenteral nutrition, and hypoxic brain injury.
			(8)Congenital
			 Diaphragmatic Hernia has a survival rate of 50 percent.
			(9)Congenital
			 Diaphragmatic Hernia has affected more than 600,000 babies worldwide since
			 2000.
			(10)Babies born with
			 Congenital Diaphragmatic Hernia endure extended hospital stays in intensive
			 care with multiple surgeries. Extended hospital stays in some cases have
			 exceeded 1 year.
			(11)Congenital
			 Diaphragmatic Hernia is as common as Spina Bifida and Cystic Fibrosis.
			(12)Congenital
			 Diaphragmatic Hernia is diagnosed in utero in only 75 percent of cases.
			(13)Congenital
			 Diaphragmatic Hernia is treated through mechanical ventilation, heart and lung
			 bypass (Extracorporeal Membrane Oxygenation) machines and surgical
			 repair.
			(14)Congenital
			 Diaphragmatic Hernia surgical repair is often outgrown thus leading to
			 reherniation and requiring additional surgery.
			(15)Congenital
			 Diaphragmatic Hernia does not discriminate based on race, gender, or
			 socioeconomic status.
			(16)The cause of
			 Congenital Diaphragmatic Hernia is unknown.
			(17)The average
			 hospital bill per Congenital Diaphragmatic Hernia patient is $500,000.
			(18)The estimated
			 total annual economic impact of Congenital Diaphragmatic Hernia in the United
			 States is in excess of $800,000,000.
			(19)Annual Federal
			 support for Congenital Diaphragmatic Hernia research at the National Institutes
			 of Health is currently estimated at less than $4,000,000.
			3.National CDH
			 Public Awareness CampaignPart
			 P of title III of the Public Health Service Act (42 U.S.C. 280g et seq.) is
			 amended by adding at the end the following:
			
				399V–6.National
				CDH Public Awareness Campaign
					(a)In
				generalThe Secretary shall carry out a national campaign to
				increase public awareness and knowledge of Congenital Diaphragmatic
				Hernia.
					(b)Components of
				campaignThe measures to increase the public awareness and
				knowledge of Congenital Diaphragmatic Hernia under the national campaign under
				subsection (a) shall include—
						(1)the dissemination
				of information on the definition of Congenital Diaphragmatic Hernia;
						(2)the dissemination
				of information on good neonatal care of Congenital Diaphragmatic Hernia
				patients;
						(3)the outreach to
				minority populations regarding Congenital Diaphragmatic Hernia; and
						(4)the promotion of
				good prenatal care and ultrasound to detect Congenital Diaphragmatic Hernia in
				utero.
						(c)EvaluationThe
				Director of the National Institutes of Health shall conduct an evaluation of
				the amount of Federal assistance provided for Congenital Diaphragmatic Hernia
				research at the National Institute for Health to determine whether funding
				levels are adequate.
					(d)Sense of the
				SenateIt is the Sense of the Senate that the Director of the
				National Institutes of Health should consider allocating funds and other
				resources for Congenital Diaphragmatic Hernia
				research.
					.
		
